Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Target
Logistics Management, LLC, a Massachusetts limited liability company (the
“Employer”), and Andrew A. Aberdale, an individual (the “Executive”).

 

WHEREAS, the Executive is currently employed as the Chief Financial Officer;

 

WHEREAS, on November 13, 2018, Algeco Investments B.V. entered into a merger
agreement, as amended January 4, 2019, pursuant to which it will sell all of the
issued and outstanding equity interests of Algeco U.S. Holdings, LLC, the owner
of the Employer, to a special purpose acquisition company (the transactions
contemplated in such agreement, are collectively referred to herein as the
“Transaction”);

 

WHEREAS, the Employer will be the surviving entity following the consummation of
the Transaction (the “Closing”); and

 

WHEREAS, the Employer and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Employer effective as of the date of the Closing (the
“Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.             Employment Agreement. On the terms and conditions set forth in
this Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.

 

2.             Term. The initial term of employment under this Agreement shall
commence on the Effective Date and extend for 36 months (the “Initial Term”). If
the Closing does not occur, this Agreement shall be deemed null and void.  The
term of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the last day of the Initial Term and
each subsequent anniversary thereof, unless and until the Employer or Executive
provides written notice to the other party in accordance with Section 11 hereof
not less than 120 days before such anniversary date that such party is electing
not to extend the term of employment under this Agreement (“Non-Renewal”), in
which case the term of employment hereunder shall end as of the end of such
Initial Term or Extended Term, as the case may be, unless sooner terminated as
hereinafter set forth. Such Initial Term and all such Extended Terms are
collectively referred to herein as the “Employment Period”. Anything herein to
the contrary notwithstanding, if on the date of a Change in Control the
remaining term of the Employment Period is less than 12 months, the Employment
Period shall be automatically extended to the end of the 12-month period
following such Change in Control.

 

3.             Position and Duties. During the Employment Period, the Executive
shall serve as the Chief Financial Officer of the Employer. In such capacities,
the Executive shall report exclusively to the President and Chief Executive
Officer of the Employer and shall have the duties, responsibilities and
authorities customarily associated with such position(s) in a company the size
and nature of the Employer.

 

--------------------------------------------------------------------------------



 

The Executive shall devote the Executive’s reasonable best efforts and full
business time to the performance of the Executive’s duties hereunder and the
advancement of the business and affairs of the Employer; provided that, the
Executive may serve on civic, charitable, educational, religious, public
interest or public service boards, and manage the Executive’s personal and
family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities hereunder.

 

4.             Place of Performance. During the Employment Period, except for
reasonable travel on the Employer’s business consistent with the Executive’s
position, the Executive shall be based primarily at the Employer’s executive
headquarters, currently located in Houston, Texas.

 

5.             Compensation and Benefits; Options.

 

(a)           Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$400,000 per calendar year, less applicable deductions, and prorated for any
partial year. Beginning with the first quarter of 2020, the Base Salary shall be
reviewed for increase by the Employer no less frequently than annually, and
shall be increased in the discretion of the Employer and any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Employer’s regular payroll procedures. The Executive’s Base Salary may not
be decreased during the Employment Period.

 

(b)           Election to Receive RSUs. Capitalized terms used in this
Section 3(b) but not defined in this Agreement shall have the meaning ascribed
to them under the Incentive Plan. Notwithstanding any provision of this
Agreement to the contrary, no later than thirty (30) days prior to the
commencement of each calendar year during the Employment Period, the Executive
may elect in writing to receive 100% of the Base Salary in the form of
restricted stock units (“RSUs”) in respect of Common Shares under the Incentive
Plan, provided that, for the first year of the Employment Period only, such
election may be made at any time on or prior to the Effective Date; the amount
of RSUs that Executive shall be entitled to receive pursuant to any such
election shall be determined by dividing the applicable annual Base Salary by
the then Fair Market Value per Common Share, provided that, for the first year
of the Employment Period only, the amount of RSUs the Executive shall be
entitled to receive pursuant to any such election shall be 40,000. Any such
election by the Executive shall continue in effect for each subsequent calendar
year during the Employment Period unless and until notice revoking such election
is provided by the Executive or the Employer no later than thirty (30) days
prior to the commencement of the applicable calendar year; provided that any
such election may be canceled at any time, with no liability to the Employer,
and the Base Salary may be paid in cash in accordance with Section 5(a), if the
Compensation Committee of the Board (the “Committee”) does not approve the grant
of RSUs to the Executive in accordance with the terms of the Incentive Plan. The
RSUs shall vest ratably each month during the calendar year any such election is
in effect; provided that in the event of a termination of the Executive’s
employment for any reason, the vesting of the RSUs shall cease and any unvested
RSUs shall be forfeited as of the Date of Termination. The Restricted Period
applicable to any RSUs issued hereunder shall lapse at the end of the calendar
year in respect of which any such RSUs were issued, whereupon the Executive
shall be entitled to one Common Share for each RSU that is no longer subject to
the applicable Restricted Period.  Except as otherwise provided herein, any RSUs
granted pursuant to this Section 5(b) shall be subject to the terms and
conditions of the Incentive Plan and applicable Award agreement, neither of
which shall conflict with the terms hereof.

 

(c)           Annual Bonus. For each fiscal year of the Employer ending during
the Employment Period, the Executive shall be eligible to earn an annual cash
performance bonus (an “Annual Bonus”) based on performance against performance
criteria determined by the Committee. The

 

2

--------------------------------------------------------------------------------



 

Executive’s annual target bonus opportunity for a fiscal year shall equal 75% of
the Executive’s Base Salary at the beginning of such year (the “Target Bonus”).
The Executive’s Annual Bonus for a fiscal year shall be determined by the
Committee after the end of the applicable bonus period and shall be paid to the
Executive when annual bonuses for that year are paid to other senior executives
of the Employer generally, but in no event later than March 15 of the year
following the year to which such Annual Bonus relates.

 

(d)           Long Term Incentive Equity.

 

(i)            Annual Award. With respect to each fiscal year of the Employer
ending during the Employment Period, the Executive shall be eligible to receive
annual equity awards under the Incentive Plan (“Annual Award”). The level of the
Executive’s participation in any such plan, if any, shall be determined in the
discretion of the Committee from time to time. The target grant value of the
Annual Award is $500,000, but the actual value of any grant may be higher or
lower based on Committee discretion. Terms and conditions of such awards shall
be governed by the terms and conditions of the applicable plan and the
applicable award agreements.

 

(ii)           Initial Annual Award. For the Employer’s 2019 fiscal year, the
Executive shall receive an equity award under the Incentive Plan having a grant
date fair value (as determined by the Committee) of $500,000, 50% of which will
be in the form of options and 50% of which will be in the form of RSUs, in each
case, consistent with the terms set forth in Annex A.

 

(e)           Vacation. During the Employment Period, the Executive shall be
entitled to four (4) weeks’ vacation annually to be used in accordance with the
Employer’s applicable vacation policy.

 

(f)            Automobile Allowance. During the Employment Period, the Executive
shall be entitled to an automobile allowance that is comparable in all material
respects to that provided to other similarly situated executives of the Employer
in accordance with the Employer’s applicable automobile allowance policy.

 

(g)           Benefits. During the Employment Period, the Employer shall provide
to the Executive employee benefits and perquisites on a basis that is comparable
in all material respects to that provided to other similarly situated executives
of the Employer. The Employer shall have the right to change insurance carriers
and to adopt, amend, terminate or modify employee benefit plans and arrangements
at any time and without the consent of the Executive.

 

(h)           Additional Benefits.  During the Employment Period, to the extent
permitted under applicable law including without limitation the Patient
Protection and Affordable Care Act and Section 105(h) of the Code, the Employer
shall reimburse the Executive for the Executive’s portion of the premium costs
under the Employer’s group health, dental, vision, life and AD&D, STD and LTD
insurance.

 

6.             Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

 

7.             Confidentiality, Non-Disclosure and Non-Competition Agreement.
The Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Employer Confidential Information and will

 

3

--------------------------------------------------------------------------------



 

occupy a position of trust and confidence with respect to the Employer’s affairs
and business and the affairs and business of the Employer Affiliates. The
Executive agrees that the following obligations are necessary to preserve the
confidential and proprietary nature of Employer Confidential Information and to
protect the Employer and the Employer Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Executive
that would result in serious adverse consequences for the Employer and the
Employer Affiliates:

 

(a)           Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Employer Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information or as to information that becomes generally known to the public
or within the relevant trade or industry other than due to the Executive’s
violation of this Section 7(a).

 

(b)           Materials. The Executive will not remove any Employer Confidential
Information or any other property of the Employer or any Employer Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Executive will return to the Employer all Employer
Confidential Information and copies thereof and all other property of the
Employer or any Employer Affiliate at any time upon the request of the Employer
and in any event promptly after termination of Executive’s employment. The
Executive agrees to attempt in good faith to identify and return to the Employer
any copies of any Employer Confidential Information after the Executive ceases
to be employed by the Employer. Anything to the contrary notwithstanding,
nothing in this Section 7 shall prevent the Executive from retaining a home
computer, papers and other materials of a personal nature that do not contain
Employer Confidential Information.

 

(c)           No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or any Employer Affiliate (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity, and the Executive
shall not hire, directly or indirectly, as an employee, consultant or otherwise,
any such person.

 

(d)           Non-Competition.

 

(i)            During the Non-Compete Period, the Executive shall not, directly
or indirectly, (A) solicit or encourage any client or customer of the Employer
or any direct or indirect subsidiary of the Employer, or any person or entity
who was such a client or customer within 180 days prior to Executive’s action to
terminate, reduce or alter in a manner adverse to the Employer or any direct or
indirect subsidiary of the Employer, any existing business arrangements with the
Employer or any direct or indirect subsidiary of the Employer or to transfer
existing business from the Employer or any direct or indirect subsidiary of the
Employer to any other person or entity, (B) provide services in any capacity to
any entity in any geographic area in which the Employer or any direct or
indirect subsidiary of the Employer conducts that business, or is actively
planning to conduct that business, as of the date of such termination (the
“Non-Competition Area”) if (i) the entity competes with the Employer or any
direct or indirect subsidiary of the Employer by engaging in any business
engaged in by the Employer or any direct or indirect subsidiary of the Employer,
or (ii) the services to be provided by the Executive are competitive with the
Employer or any direct or indirect subsidiary of the Employer and substantially

 

4

--------------------------------------------------------------------------------



 

similar to those previously provided by the Executive to the Employer, or
(C) own an interest in any entity, including those described in
Section 7(d)(i)(B)(i) immediately above. The Executive agrees that, before
providing services, whether as an employee or consultant, to any entity during
the Non-Compete Period, the Executive will provide a copy of this Agreement to
such entity, and such entity shall acknowledge to the Employer in writing that
it has read this Agreement. The Executive acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Employer, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Employer and equitable
enforcement of the covenant would be proper.

 

(ii)           If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.

 

(e)           Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the
Employer Affiliates will be irreparably injured, the full extent of the damages
to the Employer and the Employer Affiliates will be impossible to ascertain,
monetary damages will not be an adequate remedy for the Employer and the
Employer Affiliates, and the Employer will be entitled to enforce this Agreement
by a temporary, preliminary and/or permanent injunction or other equitable
relief, without the necessity of posting bond or security, which the Executive
expressly waives. The Executive understands that the Employer may waive some of
the requirements expressed in this Agreement, but that such a waiver to be
effective must be made in writing and should not in any way be deemed a waiver
of the Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. In signing this Agreement, the Executive gives the
Employer assurance that the Executive has carefully read and considered all of
the terms and conditions of this Agreement. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the
Employer and the Employer Affiliates and their Confidential Information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive agrees that, before providing services, whether as an employee or
consultant, to any entity during the period of time that the Executive is
subject to the constraints in this Agreement, the Executive will provide a copy
of this Agreement to such entity, and such entity shall acknowledge to the
Employer in writing that it has read this Agreement. The Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Employer and the Employer Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that he will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Agreement, and that the Executive will reimburse the Employer and the Employer
Affiliates for all costs (including, without limitation, reasonable attorneys’
fees) incurred in connection with any action to enforce any of the provisions of
this Agreement if the Executive challenges the reasonableness or enforceability
of any of the provisions of this Agreement. It is also agreed that each of the
Employer Affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement.

 

5

--------------------------------------------------------------------------------



 

8.             Termination of Employment.

 

(a)           Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:

 

(i)            Death. The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death;

 

(ii)           By the Employer. The Employer may terminate the Executive’s
employment:

 

(A)          Disability. If the Executive shall have been substantially unable
to perform the Executive’s material duties hereunder by reason of illness,
physical or mental disability or other similar incapacity, which inability shall
continue for 180 consecutive days or 270 days in any 24-month period (a
“Disability”) (provided, that until such termination, the Executive shall
continue to receive the Executive’s compensation and benefits hereunder, reduced
by any benefits payable to the Executive under any applicable disability
insurance policy or plan); or

 

(B)          Cause. For Cause or without Cause;

 

(iii)          By the Executive. The Executive may terminate the Executive’s
employment for any reason (including Good Reason) or for no reason.

 

(b)           Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any dispute under Section 8(a)(ii)(A) as to
whether a Disability exists, and if requested by the Employer, to submit to a
physical examination by a licensed physician selected by mutual consent of the
Employer and the Executive, the cost of such examination to be paid by the
Employer. The written medical opinion of such physician shall be conclusive and
binding upon each of the parties hereto as to whether a Disability exists and
the date when such Disability arose. This Section shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act and any applicable state or local laws.

 

9.             Compensation Upon Termination.

 

(a)           Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Employer shall pay to the Executive (i) the Accrued
Benefits; and (ii) a pro rata portion (based on the number of days during the
applicable fiscal period prior to the Date of Termination) of the Annual Bonus
the Executive would have earned absent such termination, with such payment to be
made based on actual performance and at the time bonus payments are made to
executives of the Employer generally. In addition, any outstanding equity awards
granted pursuant to Section 5(d)(i)-(ii) that are subject solely to time-based
vesting conditions shall immediately vest. The vesting, if any, upon termination
as a result of the Executive’s Disability of any outstanding equity awards that
are subject to performance-based vesting conditions shall be determined based on
actual performance in the applicable fiscal period in which termination occurs,
and the Executive will vest in any such awards to the extent performance metrics
are ultimately achieved. Except as set forth herein, the Employer shall have no
further obligation to the Executive under this Agreement.

 

6

--------------------------------------------------------------------------------



 

(b)           Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, the Employer shall pay
to the Executive’s legal representative or estate, and the Executive’s legal
representative or estate shall be entitled to, as applicable, (i) the amounts
set forth in Section 9(a); and (ii) one times the Executive’s Base Salary at the
time of termination less amounts payable, if any, under any Company provided
life insurance policy, payable in a lump sum. Except as set forth herein, the
Employer shall have no further obligation to the Executive under this Agreement.

 

(c)           Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Accrued Benefits. Except as set forth herein, the Employer
shall have no further obligations to the Executive under this Agreement.

 

(d)           Termination by the Employer without Cause or by the Executive with
Good Reason. Subject to Section 9(e), if the Employer terminates the Executive’s
employment during the Employment Period for a reason other than for Cause or due
to the Executive’s Disability pursuant to Section 8(a)(ii)(A) or if the
Executive terminates his employment hereunder with Good Reason, subject to the
Executive’s compliance with Section 7, (i) the Employer shall pay the Executive
(A) the Accrued Benefits, (B) a pro rata portion (based on the number of days
during the applicable fiscal period prior to the Date of Termination) of the
Annual Bonus the Executive would have earned absent such termination, with such
payment to be made based on actual performance and at the time bonus payments
are made to executives of the Employer generally, and (C) continued Base Salary
for 12 months following the Date of Termination (the “Severance Period”) payable
in equal installments in accordance with the Employer’s normal payroll practices
(the “Cash Severance Payment”); (ii) any unvested awards granted to the
Executive under the Incentive Plan shall continue to vest during the Severance
Period to the extent that such awards would have become vested had he remained
employed through the end of the Severance Period; and (iii) the Executive shall
be entitled to additional payments, payable in equal installments in accordance
with the Employer’s normal payroll practices, equal to the total costs that
would be incurred by the Executive to obtain and pay for continued coverage
under the Employer’s health insurance plans during the Severance Period (the
“Continued Coverage Payment”). For the purposes of this Agreement, a voluntary
termination by the Executive upon the expiration of the Employment Period due to
delivery of a non-renewal notice by the Employer pursuant to Section 2 shall be
treated as a termination by the Employer without Cause.

 

(e)           Change in Control.

 

(i)            Section 9(e)(ii) shall apply if there is (A) a termination of the
Executive’s employment by the Employer for a reason other than for Cause or due
to the Executive’s Disability or by the Executive for Good Reason, in either
case, during the 12-month period after a Change in Control; or (B) a termination
of the Executive’s employment by the Employer for a reason other than for Cause
or due to the Executive’s Disability prior to a Change in Control, if the
termination was at the request of a third party or otherwise arose in
anticipation of a Change in Control (a termination described in either clause
(A) or clause (B), a “CIC Termination”).

 

(ii)           If any such termination occurs, (A) the Executive shall receive
benefits set forth in Section 9(d), except that the Cash Severance Payment shall
be equal to the sum of lx the Executive’s Base Salary at the time of termination
and the Executive Target Bonus for the year of termination and, if such Change
in Control is a “change in control event” under Section 409A of the Code (a
“Qualifying CIC”), shall be paid in a lump sum, and (B) the Continued Coverage
Payment shall be paid in a lump sum. In addition, any outstanding equity awards
granted pursuant to Section 5(d)(i)-(ii)

 

7

--------------------------------------------------------------------------------



 

that are subject solely to time-based vesting conditions shall immediately vest
upon a CIC Termination. For the avoidance of doubt, the acceleration, if any,
upon a CIC Termination of any outstanding equity awards that are subject to
performance-based vesting conditions shall be governed by the terms and
conditions of the applicable plan and the applicable award agreements. To the
extent the Executive’s CIC Termination is described in Section 9(e)(i)(B) and
the Change in Control is a Qualifying CIC, the incremental Cash Severance
Payment and any unpaid Cash Severance Payment shall be paid in a lump sum.

 

(f)            Liquidated Damages. The parties acknowledge and agree that
damages which will result to the Executive for termination by the Employer of
the Executive’s employment without Cause or by the Executive for Good Reason
shall be extremely difficult or impossible to establish or prove, and agree that
the amounts, excluding the Accrued Benefits, payable to the Executive under
Section 9(d) or Section 9(e) (the “Severance Benefits”) shall constitute
liquidated damages for any such termination. The Executive agrees that, except
for such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Benefits, the Executive must
execute a release of claims in a form to be provided by the Employer (the
“Release”). To be eligible for Severance Benefits, the Executive must execute
and deliver the Release, and such Release must become irrevocable, within 60
days of the Date of Termination. The Cash Severance Payment shall be made, and
the continuing health insurance coverage shall commence, promptly after the
Release becomes irrevocable; provided that to the extent the 60-day period spans
two calendar years and to the extent required to comply with Code Section 409A,
such payments shall be made or commence, as applicable, on the 60th day
following the Date of Termination.

 

(g)           No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or any Employer Affiliate may have
against him for any reason.

 

10.          Section 280G.

 

(a)           Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 10 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax. “Net Benefit” shall mean the present value of the
Covered Payments net of all federal, state, local, foreign income, employment
and excise taxes.

 

(b)           The Covered Payments shall be reduced in a manner that maximizes
the Executive’s economic position. In applying this principle, the reduction
shall be made in a manner

 

8

--------------------------------------------------------------------------------



 

consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

(c)           Any determination required under this Section 10 shall be made in
writing in good faith by an independent accounting firm selected by the Company
that is reasonably acceptable to the Executive (the “Accountants”). The Company
and the Executive shall provide the Accountants with such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 10. For purposes of making the calculations and
determinations required by this Section 10, the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants’ determinations
shall be final and binding on the Company and the Executive. The Executive shall
be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 10.

 

11.          Notices. All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

(i)                                     If to the Employer:

 

General Counsel

Target Logistics Management, LLC

2170 Buckthorne Place, Suite 440

The Woodlands, TX 77380-1775

 

(ii)                                  If to the Executive:

 

Andrew A. Aberdale

[Address redacted]

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

12.          Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

 

13.          Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
(whether entered into before or after the date hereof) regarding the subject
matter hereof, including the Employment Agreement entered into by and between
the Executive and Target Logistics Management, LLC, dated February 15, 2013, as
amended by the First Amendment entered into June 25, 2014, and the Letter
Agreement between the Executive and Target Logistics Management, LLC, dated
March 1, 2017.

 

9

--------------------------------------------------------------------------------



 

14.                               Survival. It is the express intention and
agreement of the parties hereto that the provisions of Sections 7, 9, 10, 11,
15, 16, 18, 19, 21 and 22 hereof and this Section 14 shall survive the
termination of employment of the Executive. In addition, all obligations of the
Employer to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

 

15.                               Assignment. The rights and obligations of the
parties to this Agreement shall not be assignable or delegable, except that
(i) in the event of the Executive’s death, the personal representative or
legatees or distributees of the Executive’s estate, as the case may be, shall
have the right to receive any amount owing and unpaid to the Executive hereunder
and (ii) the rights and obligations of the Employer hereunder shall be
assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or equity
interests of the Employer or similar transaction involving the Employer or a
successor corporation. The Employer shall require any successor to the Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Employer would be required to perform it if no such
succession had taken place.

 

16.                               Binding Effect. Subject to any provisions
hereof restricting assignment, this Agreement shall be binding upon the parties
hereto and shall inure to the benefit of the parties and their respective heirs,
devisees, executors, administrators, legal representatives, successors and
assigns.

 

17.                               Amendment; Waiver. This Agreement shall not be
amended, altered or modified except by an instrument in writing duly executed by
the party against whom enforcement is sought. Neither the waiver by either of
the parties hereto of a breach of or a default under any of the provisions of
this Agreement, nor the failure of either of the parties, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights or privileges hereunder.

 

18.                               Headings. Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

19.                               Governing Law. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Texas (but not including any choice of law rule thereof that would cause the
laws of another jurisdiction to apply).

 

20.                               Entire Agreement. This Agreement constitutes
the entire agreement between the parties respecting the employment of the
Executive, there being no representations, warranties or commitments except as
set forth herein.

 

21.                               Counterparts. This Agreement may be executed
in two counterparts, each of which shall be an original and all of which shall
be deemed to constitute one and the same instrument.

 

22.                               Withholding. The Employer may withhold from
any benefit payment under this Agreement all federal, state, city or other taxes
as shall be required pursuant to any law or governmental regulation or ruling;
provided that any withholding obligation arising in connection with the exercise
of a stock option or the transfer of stock or other property shall be satisfied
through withholding an appropriate number of shares of stock or appropriate
amount of such other property.

 

23.                               Section 409A. The intent of the parties is
that payments and benefits under this Agreement comply with Section 409A of the
Code (“Code Section 409A”) and, accordingly, to the

 

10

--------------------------------------------------------------------------------



 

maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Employer (with specificity
as to the reason therefor) that the Executive believes that any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Employer concurs with such belief or the
Employer (without any obligation whatsoever to do so) independently makes such
determination, the Employer shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Employer of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A. With respect to any payment or benefit
considered to be nonqualified deferred compensation under Section 409A, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” Notwithstanding anything to the contrary in this Agreement, if the
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 23 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Employer.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

24.                               Indemnification. Employer hereby agrees to
indemnify the Executive and provide directors and officers liability insurance
coverage to the Executive, in each case, on terms and conditions no less
favorable than those provided to members of the Board.

 

11

--------------------------------------------------------------------------------



 

25.                               Definitions.

 

“Accrued Benefits” means (i) Base Salary through the Date of Termination;
(ii) accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus;
(iv) any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 6; and (v) any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer. Amounts payable pursuant to the clauses (i) -
(iii) shall be paid promptly after the Date of Termination and all other amounts
will be paid in accordance with the terms of the applicable plan, program or
arrangement (as modified by this Agreement).

 

“Board” means the Board of Directors of the Employer.

 

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s failure
to substantially perform his essential job functions hereunder after receipt of
written notice from the Employer requesting such performance; (iii) a material
act of fraud or material misconduct with respect, in each case, to the Employer,
by the Executive; (iv) any material misconduct by the Executive that could be
reasonably expected to damage the reputation or business of the Employer or any
Employer Affiliate; or (v) the Executive’s material violation of a material
policy of the Employer. Any determination of whether Cause exists shall be made
by the Committee in its sole discretion. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for Cause hereunder
unless (A) written notice stating the basis for the termination is provided to
the Executive, (B) as to clauses (ii), (iii), (iv) or (v) of this paragraph, the
Executive is given 15 days to cure the neglect or conduct that is the basis of
such claim (it being understood that any errors in expense reimbursement may be
cured by repayment), and (C) if the Executive fails to cure such neglect or
conduct, there is a vote of a majority of the members of the Board to terminate
the Executive for Cause.

 

“Change in Control” shall have the meaning set forth in the Incentive Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability, 30
days after Notice of Termination, provided that the Executive shall not have
returned to the performance of the Executive’s duties on a full- time basis
during such 30-day period; or (iii) if the Executive’s employment is terminated
by the Employer pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination, which may
not be less than 60 days after the Notice of Termination in the event the
Employer is terminating the Executive without Cause or the Executive is
terminating employment without Good Reason.

 

“Employer Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.

 

“Employer Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer (as the phrase “client or
customer” is defined in Section 7(d)(i) hereof), in each case, received by the
Executive in the course of his employment by the Employer or in connection with
his duties with the Employer. Notwithstanding

 

12

--------------------------------------------------------------------------------



 

anything to the contrary contained herein, the general skills, knowledge and
experience gained during the Executive’s employment with the Employer,
information publicly available or generally known within the industry or trade
in which the Employer competes and information or knowledge possessed by the
Executive prior to his employment by the Employer, shall not be considered
Employer Confidential Information.

 

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) any material diminution or adverse change in the Executive’s titles;
(ii) reduction in the Executive’s Base Salary or Target Bonus; (iii) a failure
to grant the Executive, in any consecutive 12 month period, long term incentive
equity awards having a grant date fair value (as determined by the Committee in
good faith) of at least $500,000; (iv) a requirement that the Executive report
to someone other than the Employer’s Chief Executive Officer; (v) a material
diminution in the Executive’s authority, responsibilities or duties or material
interference with the Executive’s carrying out his duties; (vi) the assignment
of duties inconsistent with the Executive’s position or status with the Employer
as of the Effective Date; or (vii) a relocation of the Executive’s primary place
of employment to a location more than 50 miles from the Employer’s executive
headquarters. In order to invoke a termination for Good Reason, (A) the
Executive must give written notice of the occurrence of an event of Good Reason
within 60 days of its occurrence, (B) the Employer must fail to cure such event
within 30 days of such notice, and (C) the Executive must terminate employment
within 10 days of the expiration of such cure period.

 

“Incentive Plan” means the Target Hospitality Corp. 2019 Incentive Award Plan.

 

“Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

 

TARGET LOGISTICS MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ James Brad Archer

 

 

Date:

1/29/2019

 

 

 

 

 

Name: James Brad Archer

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Andrew A. Aberdale

 

 

Andrew A. Aberdale

 

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Terms of Long Term Incentive Equity

 

Initial Annual Award:

 

50% time-vested stock options and 50% RSUs vesting ratably over 4 years valued
at $500,000 at grant. A minimum of 25% of the Initial Annual Award will vest if
termination by the Employer without Cause or by the Executive with Good Reason
occurs within the first year of grant.

 

--------------------------------------------------------------------------------